DETAILED ACTION
This Office action is in response to an interview with Applicant’s representative, Rebecca Bachner (Reg. No. 54,865) on September 14, 2022. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
In addition to the reasons previously cited in the Notice of Allowance mailed on 07/19/2022 and 05/23/2022, the following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, as previously claimed, Zhu (US 2014/0101656)(“Zhu”) teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that ([0057]), when executed by one or more processors, cause the one or more processors to:
            receive an input associated with deploying a virtual firewall (see [0036] - the determination that the required virtual firewall(VF) does not exist at data center 104 is an input that triggers deploying a new VF);
            determine a configuration setting associated with the virtual firewall based on the type of the virtual firewall ([0036] “if the virtual firewall service is stateful, persistent session-related data can be synchronized”);
            automatically tune the virtual firewall based on the configuration setting ([0040] the actual synchronization of state data to the new VF. See also [0049]); and
            deploy the virtual firewall after tuning the virtual firewall ([0043] “session information can be capture and synchronized with the new virtual firewall at any point in the process prior to allowing the new virtual firewall to service traffic …”  That is the new stateful VF is put into service -i.e. deployed- after it is configured with prior state data.)
            Zhu does not explicitly disclose determine a type of the virtual firewall based on the input.  However, [0036] discloses “if the virtual firewall is stateful …”  “If” implies a determining step.  Zhu discloses the mechanism can be use with stateless VF ([0044]).  Hence, it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to, based on the input that triggers deployment of a new VF, determine if the new VF is a stateful type or a stateless type so as to properly configure the new VF with previous state data.  ([0049] “synchronization session data can be required when the virtual service is a stateful service, such as a stateful virtual firewall.”)
However, as currently claimed (see below), Zhu does not teach or render obvious, before the earliest effective filing date of Applicant’s claimed invention, in the specific combinations and manner recited as currently claimed, the features of:
“…determine a configuration setting associated with the virtual firewall based on the type of the virtual firewall and based on a hypervisor characteristic associated with the virtual firewall”.
		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

15. 	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive an input associated with deploying a virtual firewall;
determine a type of the virtual firewall based on the input;
determine a configuration setting associated with the virtual firewall based on the type of the virtual firewall and based on a hypervisor characteristic associated with the virtual firewall; 
automatically tune the virtual firewall based on the configuration setting; and
deploy the virtual firewall after tuning the virtual firewall.

18. 	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to automatically tune the virtual firewall, cause the one or more processors to:
cause a physical network interface card and the virtual firewall to be associated with a same non-uniform memory access node.

Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner (Reg. No. 54,865) on September 14, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441